DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed September 6, 2022 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant contends that Puvvula’s reference to “time of day” is not satisfaction of the claim limitations of “predicting…the period of time during which the user would behave as predicted” because Examiner’s position is without a rational underpinning. Applicant further notes that this teaching in Puvvula does not satisfy the claim limitation because the relied on section of Puvvula sets forth essentially no elements that will characterize the predicting that takes place in Puvvula and because the elements in Puvvula are elements that may/might be considered with respect to generic user behavior.
Examiner respectfully disagrees. Puvvula discloses a context-aware access control system that receives input from a user of a portable computing device. Using this input, the system automatically estimates/predicts user behavior and generates and applies rules associated with the portable computing device based on consideration of time of day (Col. 2 line 60 – Col. 3 line 3). Examiner interprets this disclosure as meaning that the context-aware access control system considers time of day data, during which a user access content, to estimate/predict a user’s future behavior at that same time of day. Table 1 indicates different usage control modes that have trigger criteria and respective rules. The time of day data cited by Examiner maps to the trigger criteria since the trigger criteria defines certain times of day and schedules during which user behavior is predicted to be in a certain state, thereby resulting in the implementation of certain actions content access control. Therefore, the “time of day’’ satisfies the period of time during which the user would behave as predicted.

Regarding claim 1, Applicant contends that the claimed limitation “generating…a media use control rule for the user on a controlled device according to a predicted media use pattern corresponding to a current stage in the period of time” is not satisfied by Puvvula.
Examiner respectfully disagrees. Puvvula discloses that the system estimate/predicts user behavior and generate and applies rules associated with the portable computing device usage based on user scenarios. These rules are equivalent to the actions taken found in Table 1 of Puvvula. These actions are taken based on what the system has predicted to be different usage control modes for a computing device. The usage control modes use trigger criteria and some of the usage control modes define certain periods of time for performing content access control to different media applications. The modes along with trigger criteria correspond to Puvvula’s previous disclosure of estimate/predicted behavior while the actions correspond to Puvvula’s previous disclosure of rules applied. Therefore, generating a media use control rule for the user on a controlled device according to a predicted media use pattern is satisfied by Puvvula. Futhermore, the period of time is satisfied by Puvvula in Table 1 trigger criteria indicating certain periods of time and schedules for some modes. As for a current stage of the period of time, the user scenarios of Puvvula correspond to this claim limitation. Puvvula’s user scenarios within time schedules and certain periods of time in Table 1 trigger criteria can be broadly considered as location. Therefore, the totality of the limitation of “generating…a media use control rule for the user on a controlled device according to a predicted media use pattern corresponding to a current stage in the period of time” is disclosed by Puvvula.

Regarding claim 2, Applicant contends that Examiner has not addressed all the claim elements. Applicant contends that Examiner ahs not explained how the elements of “obtaining adaptation data that represents changes in a media environment of the user” are satisfied.
Examiner respectfully disagrees. Examiner interprets that changes in location in the trigger criteria column of Table 1 of Puvvula corresponds to Applicant’s claimed changes in media environment of the user. The system detects these different “environments” and adapts thereto according to the Table 1.

Regarding claim 2, Applicant contends that Examiner has failed to explain how the elements of “in the context of the adaptation data and the media use control rule” are satisfied.
Examiner respectfully disagrees. As stated in section 5c above, Examiner interprets that changes in location in the trigger criteria column of Table 1 of Puvvula corresponds to Applicant’s claimed changes in media environment of the user. The system detects these different “environments” and adapts thereto according to the Table 1. The system’s adaptation to these different “environments” results in actions/rules [media use control rules] that are performed by the system.

Accordingly, rejections over Puvvula are maintained in the detailed action to follow, which has been updated to reflect any claim amendments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6-9, 14-16 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Puvvula et al. (US 10,771,619).
Regarding claim 1, Puvvula et al. disclose a computer implemented method comprising:
Obtaining, by one of more processors (Figures 1 and 3, App Server 140 comprising processor(s) 1401), prediction data that indicative of media use behaviors of a user over a period of time (Column 6 lines 16-30, app server 140 comprises user consumption module 180 that obtains details about app usage, such as its category, duration of usage, etc.; Column 8 lines 1-2, category of apps being social, messaging, distraction [corresponds to media use]);
Predicting, by the one or more processor, a pattern of media use behaviors including media content, hours spent on the media content, and the period of time during the user would behave as predicted (Column 2 line 63-Column 3 line 3, context-aware control system receives signals and inputs from a user of a portable computing device and then automatically estimates or predicts user behavior based on user age, digital use behavior (duration [corresponds to hours spent] and frequency), type of digital usage, such as app categories [corresponds to media content], time of day [corresponds to period of time], and location of usage); and
Generating, by the one or more processor, a media use control rule for the user on a controlled device according to the predicted media use pattern corresponding to a current stage in the period of time (Column 2 line 63-Column 3 line 3, system then automatically estimates or predicts user behavior and generates and applies rules associated with portable computing device [controlled device] usage based on user scenarios).
Regarding claim 2, Puvvula et al. disclose obtaining adaptation data that represents changes in a media environment of the user (Table 1, ‘Usage Control Mode’ and ‘Trigger Criteria’ columns, defining various environments of the user based on user location); and monitoring the media use behaviors of the user on the controlled device in the context of the adaptation data and the media use control rule (Table 1, ‘Action’ column defining actions taken to allow access to certain apps while in respective modes).
Regarding claim 6, Puvvula et al. disclose wherein the media content include: websites, video games, mobile apps, social media, emails, text messengers, video chats, voice calls, and combinations thereof that can be accessed via the controlled device (Column 8 lines 1-2, category of apps being social, messaging, distraction; Column 8 lines 60-65, category information of usage [both apps and websites]; Column 6 lines 55-58, distracting apps [e.g., social media, news, messaging, etc.]).
Regarding clam 7, Puvvula et al. disclose wherein the prediction data include: general personal background information on the user such as demographic information, daily routines and activities scheduled for the user, basic personal information and contact information for friends and member of social groups for the user, personal goals and future plans of the user, social network accounts of the user, school performance and activity records for the user (Column 8 line 45-Column 11 line 11, see School Mode, Work Mode, Family Mode, Study Mode, Driving Mode and Walking mode use respective schedules, which correspond to daily routines and scheduled activities of the user as well as future plans and calendar events of the user; Column 2 line 67, user’s age which corresponds to demographic information and basic personal information of the user; Column 1 lines 30-35, student learning and academic performance [correspond school performance and activity records of the user] are the affected aspects of portable computing device usage and are thus taken into account when performing context-aware application and content access control; Column 6 lines 25-30, details about apps such as Facebook and Twitter being used by the user which corresponds to social network accounts of the user; Table, ‘Result’ column corresponds to personal goals of the user).
Regarding claims 8, 9, and 14, the functional limitations of the claims are rejected for similar reasons set forth in rejecting the functional limitations of claims 1, 2, and 7 above. The prior art additionally discloses a computer program product comprising a computer readable storage medium readable by one or more processor and storing instructions for execution by the one or more processor for performing the functional limitations (Puvvula et al., see claim 16).
Regarding claims 15, 16 and 20, the functional limitations of the claims are rejected for similar reasons set forth in rejecting the functional limitations of claims 1, 2, 6 and 7 above. The prior art additionally discloses a system comprising a memory, one or more processors in communication with memory, and program instructions executable by the one or more processor via the memory to perform the functional limitations (Puvvula et al., see claim 16).

Allowable Subject Matter
Claims 3-5, 17-19 and 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 3 and 17, the prior art does not disclose that effectiveness of media control rule is determined based on monitoring user behavior on the controlled device and based on adaptation data and that based on that effectiveness, monitoring of media use behaviors is continued; regarding claims 4 and 18, the prior art does not teach or adequately suggest determining that adaptation data is to be updated for the rule based on media environment changes that occur during monitoring and continuing to obtain adaptation data representing further changes in the media environment; regarding claims 5 and 19, the prior art does not teach or adequately suggest updating a media use control rule because of expiration or because it does not accommodate media environment changes and updating the rule as represented in adaptation data and another predicted media use pattern; regarding claims 21-24, the prior art does not teach or adequately suggest the claimed inventions for essentially the same reasons previously set forth with respect to claims 3-5 and 17-19 because claims 21-24 recite subject matter that is similar to that of claims 3-5 and 17-19.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953. The examiner can normally be reached Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag G. Shah can be reached on (571)272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

December 2, 2022